Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
H Garcia Distributors LLC / Hendry A. Garcia d/b/a HG Mini Market,
Respondent.

Docket No. C-14-1073
FDA Docket No. FDA-2014-H-0590

Decision No. CR3292

Date: July 14, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment that sells
tobacco products and is located at 152 School Street, Bristol, Connecticut 06010.
Complaint § 3. CTP documented violations during two inspections of the establishment.
Complaint § 9. During an inspection, an FDA-commissioned inspector observed that:

2

[A] person younger than 18 years of age was able to purchase a package of
Maverick Box 100s cigarettes on August 6, 2013, at approximately 1:26
PM; and . . . the minor’s identification was not verified before the sale, as
detailed above, on August 6, 2013, at approximately 1:26 PM.

Complaint § 10.

On September 19, 2013, CTP issued a warning letter to Respondent specifying the
violations that the inspector observed. The letter warned Respondent that if it failed to
correct the violations, civil money penalties could be imposed on it and that it was
Respondent’s responsibility to ensure compliance with the law. Complaint § 10.

Hendry A. Garcia responded to the warning letter on Respondent’s behalf in an October
2, 2013 letter. Mr. Garcia reported that “all employees were instructed to verify the
identification of tobacco purchasers who appear to be under 25 years of age.” Complaint
4 11. In a December 17, 2013 letter, CTP responded to Mr. Garcia and reminded
Respondent that federal law requires retailers to verify the photographic identification of
tobacco purchasers who appear to be under 27 years of age. Complaint § 11.

During a subsequent inspection, FDA-commissioned inspectors documented the
following at Respondent’s establishment:

[A] person younger than 18 years of age was able to purchase a package of USA
Gold cigarettes on January 15, 2014, at approximately 9:39 AM; and... the
minor’s identification was not verified before the sale, as detailed above, on
January 15, 2014, at approximately 9:39 AM.

Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on May 14, 2014, via United Parcel Service (UPS). CTP charged Respondent
with violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor) and 21 C.F.R.
§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth). Complaint
4 1, 10. CTP asked the CRD to impose a $500 civil money penalty based on three
alleged violations of the regulations in a 24-month period. Complaint § 13.

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint 4 14-18, 20-22.
3

The Complaint stated that failure to file an answer could result in the imposition of a civil
money penalty against Respondent. Complaint § 19. Further, after CTP filed the
Complaint, CRD sent Respondent an Initial Order informing Respondent of the
requirement to file an answer to avoid a default judgment. CRD sent a form answer
along with the Initial Order that Respondent could fill out and file with CRD.

Respondent neither filed an answer nor requested an extension of time within the 30-day
time period prescribed in 21 C.F.R. § 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the

violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. Lalso find that CTP’s request to impose a $500 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $500.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Joseph Grow
Administrative Law Judge

